Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office action is responsive to communications received 11/26/2019. Claims 1-9 are pending.

Informalities
Claim 5 is objected to because the claim limitation is missing a space between ‘elements’ and ‘host’. Correction is kindly requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200119925 to Wang, and further in view of US 9813343 to Williams et al, hereinafter Williams.
Regarding claim 1, Wang discloses 
A method operative in association with a set of transaction handling computing elements that comprise a network core that receive and process transaction requests into an append-only immutable chain of data blocks, wherein a data block is a collection of transactions, and wherein presence of a transaction recorded within a data block is verifiable via a cryptographic hash, wherein the transaction requests originate from legacy computing infrastructure associated with a third party, comprising ([0004]: method of policy enforcement in an overlay network): configuring an overlay network between the legacy computing infrastructure and the network core, the overlay network comprising a plurality of edge servers that act an entry points for the transaction requests entering the network core (Fig. 6 [0004][0040]:  overlay network 602 with edge servers 604 receiving smart contract or policy documents to define interaction between participants).  
Wang does not explicitly disclose TLS and restricting access to upstream edge servers ...
In an analogous art Williams discloses an overlay network communicating with external networks (Office A and B) including appliances thru VPN tunnels (Fig. 11, col. 9, lines 5-18). Williams discloses configuring Transport Layer Security (TLS)-based mutually-authenticated and persistent connections persisted between the plurality of edge servers and the legacy computing infrastructure (col. 12, lines 14-37: TLS with certificate-based authentication between the appliance and upstream overlay edge) ; and restricting access to upstream edge servers in the overlay network from the legacy computing infrastructure 
It would have been obvious to a skilled artisan before the instant application was effectively filed to establish TLS-based mutual authentication between the requestor and the overlay network, and restrict access to the overlay network from the appliance as taught by Williams because it would protect customer (appliance) details while in transit in the overlay network (col. 10, lines 38-41), improving transactions security.

Regarding claim 4, Wang, in view of Williams discloses the method as described in claim 1 further including configuring an Application Programming Interface (API) gateway in association with the plurality of edge servers, wherein the API gateway supports one or more APIs associated with the legacy computing infrastructure (Wang [0055] : edge node associated with gateway to connect to other networks; Williamns col. 5, lines 41-54: CDN network (overlay) provides a gateway between customers and the CDN, for communication via APIs, such as packets encapsulating application or NAT application (col. 6, lines 38-56).  
Regarding claim 5, Wang, in view of Williams discloses the method as described in claim 1 wherein the network core computing elements host a blockchain-based system (Wang Fig. 6, [0007]). 
Regarding claim 6, Wang in view of Williams discloses the method as described in claim 1 wherein the append-only immutable chain of data blocks is a blockchain (Wang [0007][0019]).
Regarding claim 7, Wang in view of Williams discloses the method as described in claim 6 wherein a given transaction in the blockchain is digitally-signed and self-  
Regarding claim 8, Wang in view of Williams discloses the method as described in claim 1 wherein inbound connectivity from the network core computing elements to the legacy computing infrastructure, and outbound connectivity from the legacy computing infrastructure to the network core computing elements, are implemented without change to one or more transaction protocols associated with the legacy computing infrastructure (Williams col. 12 lines 14-36: packets exchanged between appliance and overlay network use IPSec in tunnel mode, providing data integrity and privacy).  
Regarding claim 9, Wang in view of Williams discloses the method as described in claim 1 wherein the TLS-based mutually- authenticated and persistent connections provide the legacy computing infrastructure secure and resilient access to the network core computing elements via the overlay network edge servers (Williams col. 12 lines 14-36: packets exchanged between appliance and overlay network use IPSec in tunnel mode, providing data integrity and privacy; packets from appliance enter CDN or overlay thru edge servers (col. 4, lines 1-6)  ).  

Claims 2 and 3 are rejected under 35 USC 103 as being unpatentable over Wang and Williams, in further view of US 20200126441 to Garg et al., hereinafter Garg.
Regarding claim 2, Wang in view of Williams disclose the method as described in claim 1; Wang disclose many services are available in the blockchain network including credit lines services ([0060]) but Wang in view of Williams does not explicitly teach: 
Regarding claim 3, Wang, in view of Williams and Garg discloses the method as described in claim 2 further including: receiving individual transaction requests at the wallet service, framing the individual requests and forwarding them to the legacy computing infrastructure (Garg [0039]: forward user’s submissions to exam system, external to blockchain network) ; and receiving responses from the legacy computing infrastructure, and forwarding the responses back to the wallet service ([0026]: receiving correction to  invalid answers, resubmitted to the processing server wallet service ([0020]). (see motivation in claim 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nolan et al 20190349254  disclose a  cloud network in communication with a  mesh IoT network, and gateways corresponding to entry points between he cloud and the mesh networks, the IoT network implementing  blockchain.
Arquero et al 20190182028 disclose clients sending requests to a blockchain network, the blockchain nodes acting like routers.
Moreno 20190347651 discloses transferring money using blockchain, thru a secure wireless communication channel. 
Clark et al 20190109713 disclose controlling  communications between a mobile wallet,  a distributed ledger and a bank.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE B THIAW whose telephone number is (571)270-1138. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL G COLIN can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Catherine Thiaw/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        11/6/2021